959 F.2d 231
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re: George W. GANTT, Petitioner.
No. 91-8086.
United States Court of Appeals,Fourth Circuit.
Submitted: March 2, 1992Decided: March 30, 1992

Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
George W. Gantt, Petitioner Pro Se.
PER CURIAM:


1
George W. Gantt has filed a petition for mandamus seeking the recusal of Judge Howard.  We deny the petition.


2
Mandamus is a drastic remedy which the Court is extremely reluctant to grant.   In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).  To obtain mandamus relief ordering the recusal of a judge the petitioner must show extra-judicial bias, and that the bias has resulted "in an opinion on the merits on a basis other than that learned by the judge from his participation in the matter."  Id.  Gantt has made no such showing.


3
Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition.  We deny Gantt's "Motion Requesting Recusal and Disciplinary Action of Attorney Glenn W. Bell."  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED